Title: To Thomas Jefferson from Henry Dearborn, 27 March 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir,
              War Department27. March 1802.
            I have the honor to enclose you an estimate of expenditures for the Army of the United States, for the year 1802, conformably to the Act of the 16th inst: The several items which compose the aggregate sums in this estimate, where they are not specified, will be found on a recurrence to an annual estimate made by this department, under date of the 28. of Oct. 1801.
            I have also subjoined a supplementary estimate exhibiting the sums which will be required to carry the Act above alluded to, into complete operation.
            With high consideration & respect, I have the honor to be, Sir, Yr. Obt. Servant
            H. Dearborn
          